                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Janice Barnwell,                              )           Civil Action No. 9: 18-cv-2326-RMG
                                              )
                                              )
                       Plaintiff,             )
                                              )                          ORDER
       V.                                     )
                                            )
Magellan Health, Inc.; Magellan Health      )
Services, Inc.; Magellan Healthcare, Inc. ; )
The Magellan Healthcare Group, LLC;         )
Douglas Foita, Regional Supervisor;         )
Jennifer Friedrich, Regional Director;      )
Barry Morgan Smith, CEO; Cheryl Simms, )
Behavioral Specialist of Marine Corps       )
Community Service; Honorable Richard        )
Spencer, Secretary of Navy; United States )
Marine Corps;                               )
                                            )
                       Defendants.          )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 67) recommending the Court grant in part, deny in part Defendants' motions to dismiss.

For the reasons set forth below, the Court adopts R & Ras the order of the Court and dismisses

part of Plaintiffs complaint.

I.     Background

       Plaintiff, a pro se individual, filed the instant action asserting claims of discrimination

against Defendants. Plaintiff is a former employee of Defendant Magellan Health, Inc. Plaintiff

alleges she is an African-American female who is over the age of forty. In her first and second

causes of action, she asserts Defendants discriminated against her on the basis of race and sex, in

violation of Title VII of the Civil Rights Act of 1965, 42 U.S.C. § 2000e, et seq. (Dkt. No. 1at14-

15 .) In her third cause of action, Plaintiff alleges she was discriminated against due to her age in
violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 626, et seq. (Id. at

15.) In her fourth cause of action, she alleges she was retaliated against in violation U.S.C. § 1981

and Title VII. (Id. at 15-16.) Multiple defendants filed motions to dismiss Plaintiff's claims.

       Defendants Magellan Health, Inc., Magellan Health Services, Inc. and Magellan

Healthcare, Inc. ("Magellan Defendants") filed a partial motion to dismiss pursuant to Rule

12(b)(l) and 12(b)(6). (Dkt. No. 30.) Defendant Barry Morgan Smith filed a motion to dismiss

pursuant to Rule 12(b)(6). (Dkt. No. 39.) Defendants Richard Spencer and the United States

Marine Corps filed a motion to dismiss and/or in the alternative motion for summary judgment.

(Dkt. No. 46.) Defendants Douglas Foita and Jennifer Friedrich filed a motion to dismiss pursuant

to Rule 12(b)(5). (Dkt. Nos. 54.) Defendant Douglas Foita filed a separate motion to dismiss

pursuant to Rule 12(b)(5) and 12(b)(6) (Dkt. No. 57.)

II.    Legal Standard

       A.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S . 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S .C. § 636(b)(l). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept ofCorr., No. 9: 14-CV-4365-RMG, 2015 WL


                                                     2
1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Plaintiff filed objections in this case and the R & R is reviewed de novo.

       B.      Pro Se Pleadings

       This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't of Social Services, 901F.2d387 (4th Cir. 1990).

       C.     Standard

       Rule 12(b)( 6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted." Such a motion tests the

legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the merits

of the claim, or the applicability of defenses.... Our inquiry then is limited to whether the

allegations constitute ' a short and plain statement of the claim showing that the pleader is entitled

to relief. '" Republican Party ofN. C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (quotation marks

and citation omitted). In a Rule 12(b)(6) motion, the Court is obligated to "assume the truth of all

facts alleged in the complaint and the existence of any fact that can be proved, consistent with the

complaint's allegations." E. Shore Mkts., Inc. v. JD. Assocs. Ltd. P 'ship, 213 F.3d 175, 180 (4th

Cir. 2000). However, while the Court must accept the facts in a light most favorable to the non-

moving party, it "need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments. " Id.

       To survive a motion to dismiss, the complaint must state "enough facts to state a claim to

relief that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although


                                                      3
the requirement of plausibility does not impose a probability requirement at this stage, the

complaint must show more than a "sheer possibility that a defendant has acted unlawfully."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has "facial plausibility" where the

pleading "allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id.

        A Rule 12(b)(l) motion to dismiss for lack of subject-matter jurisdiction challenges the

jurisdiction of a court to adjudicate the matter before it. Arbaugh v. Y & H Corp., 546 U.S. 500,

514 (2006). A challenge to subject-matter jurisdiction may contend either (1) that the complaint

fails to allege facts sufficient to establish subject matter jurisdiction or (2) "that the jurisdictional

allegations of the complaint [are] not true." Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).

Where the sufficiency of the jurisdictional allegations in the complaint is challenged facially, "the

facts alleged in the complaint are taken as true, and the motion must be denied if the complaint

alleges sufficient facts to invoke subject matter jurisdiction." Kerns v. United States, 585 F.3d

187, 192 (2009). If, however the defendant contends "that the jurisdictional allegations of the

complaint [are] not true," the plaintiff bears the burden to prove facts establishing jurisdiction and

the district court may "decide disputed issues of fact." Id. In that case, because the plaintiffs

allegations are not presumed true, "the court should resolve the relevant factual disputes only after

appropriate discovery." 24th Senatorial Dist. Republican Comm. v. Alcorn, 820 F.3d 624, 629

(4th Cir. 2016).

       Under Rule 12(b)(5), a defendant can move to dismiss a complaint where service of process

failed to comply with the requirements of Rule 4 of the Federal Rules of Civil Procedure. Rule

4( m) requires services of process within ninety days after the complaint is filed. If service does not




                                                       4
occur within that period, the court must dismiss the action unless the plaintiff shows good cause

for the failure, in which case the court must extend the time for service. Fed. R. Civ. P. 4(m).

III.    Discussion

       A.      Magellan Defendants

        Upon a review of the parties' arguments and the R & R, the Court finds the Magistrate

Judge ably addressed the issues. The Magellan Defendants move to dismiss Plaintiffs complaint

based on untimely filing upon receipt of Plaintiffs right to sue letter and the scope of Plaintiffs

sex discrimination charge.

        The Court reviewed Plaintiffs Title VII and ADEA claims and finds these claims should

remain. Plaintiff avers in her verified complaint that she filed this action within ninety days of

receiving her EEOC right to sue letter. (Dkt. No. 1 at 2, 16.) When ruling on a 12 (b)(6) motion

to dismiss, the court is required to accept the allegations in the pleadings as true and draw all

reasonable factual inferences in favor of the Plaintiff. In their objections to the R & R, the Magellan

Defendants cite case law that states when the receipt of the right to sue letter is unknown, it is

presumed that service by regular mail is received within three days pursuant to Rule 6( d). Collins

v. Concept Solutions, LLC, No. 10-1135, 2011 WL 1167199 (E.D. Va. Mar. 25, 2011) (applying

three-day rule). Defendants also argue Plaintiff failed to plead facts rebutting the presumption that

notice was received three days after the EEOC right to sue letter was mailed to her. (Dkt. No. 69

at 3.) Yet, as the Magistrate Judge noted, the Plaintiff filed her verified complaint prose. (Dkt.

No. 67 at 9.) As such, the complaint is treated as an affidavit when the factual allegations contained

are based on personal knowledge. Williams v. Griffin, 952 F .2d 820, 823 (4th Cir. 1991 ). This

Court agrees with the Magistrate Judge that Plaintiff avers she filed the instant lawsuit within

ninety days after receiving her EEOC right to sue letter. (Dkt. No. 1 at 2, 16.) As the Magistrate

Judge noted, it is appropriate to keep Plaintiffs claims at this stage in the litigation as Defendants


                                                      5
are entitled to establish dismissal of these claims if discovery produces facts and evidence to show

that Plaintiffs lawsuit was untimely filed. (Dkt. No. 67 at 9.) As such, the Magellan Defendants'

motion to dismiss is denied as to Plaintiffs Title VII and ADEA claims. 1

         The Court reviewed Plaintiffs sex discrimination charge and finds this charge should be

dismissed. The Plaintiffs EEOC charge does not make a claim of sex discrimination or

harassment, nor is the "sex" discrimination box checked on the form. (Dkt. No. 30-2.) In general,

the scope of a lawsuit under Title VII is "defined by the scope of the administrative charge from

which it arises and from any findings that arise out of the investigation of the charge." EEOC v.

General Elec. Co., 532 F.2d 359, 365 (4th Cir. 1976). There is nothing in the pleadings or exhibits

cited by the parties that is sufficient to give rise to a plausible claim that Plaintiff exhausted her

administrative remedies with respect to her sex discrimination and harassment claims. As such,

the Defendants' motion to dismiss is granted as to this claim. 2

        B.       Defendants Spencer and United States Marine Corps

         Upon a review of the parties' arguments and the R & R, the Court finds the Magistrate

Judge ably addressed the claims against Defendants Spencer and the United States Marine Corps.

These Defendants move to dismiss Plaintiffs complaint arguing it was untimely filed based on the

receipt of her Federal Administration. Decision ("FAD"). (Dkt. No. 46-1 at 3.) Federal regulations

indicate that a Plaintiff proceeding under Title VII and the ADEA may file a civil action in the

United States District Court within ninety days of receipt of the agency's final action on the

administrative complaint. See 29 C.F.R. § 1614.407(a); Holmes v. McCarthy, No. 3: 17-CV-



1
  In their motions to dismiss, Defendants Barry Morgan Smith and Douglas Foita make the same untimeliness
argument as to Plaintiff's Title VII and ADEA claims. (Dkt. Nos. 39-1 at 6; 57-1 at 4.) The Court's ruling extends to
deny Defendants Smith and Foita's motions to dismiss as to these claims.
2
  In their motion to dismiss, Defendants Barry Morgan Smith and Douglas Foita makes the same failure to exhaust
administrative remedies argument as to Plaintiff's sex discrimination claim. (Dkt. Noss. 39-1 at 7-9; 57-1 at 2) The
Court 's ruling also extends to grant Defendants Smith and Foita's motions to dismiss as to these claims.


                                                              6
000682-MBS-KDW, 2017 WL 5495782, at* 1 (D.S.C. Oct. 4, 2017) (explaining federal lawsuit

must be filed within ninety calendar days of the date ofreceipt of the Final Agency Decision unless

appeal to the EEOC has been taken.)

        A FAD was issued on Plaintiffs federal EEOC complaint on March 14, 2018. (Dkt. No.

46-2 at 17.) The FAD was sent to the same address listed in Plaintiffs complaint via certified mail

and Plaintiff signed for receipt of the FAD on March 19, 2018. (Dkt. No. 46-4.) In addition, the

FAD includes a warning that the deadline to file suit is ninety days after receipt. (Dkt. No. 46-3 at

6.) Plaintiff filed the instant action on August 21, 2018, one hundred and fifteen days later. (Dkt.

No. 1.) Therefore, Plaintiff did not timely file her Title VII and ADEA claims against Defendants

Spencer and the United States Marine Corps and these claims are dismissed.

       C.      Defendant Barry Morgan Smith, CEO

        Upon a review of the parties' arguments and the R & R, the Court finds the Magistrate

Judge ably addressed Plaintiffs claims against Defendant Barry Morgan Smith. Defendant Smith

seeks to dismiss Plaintiffs Title VII and ADEA claims based on untimely filing upon receipt of

plaintiffs right to sue letter; scope of plaintiff sex discrimination charge; individual liability or

liability in an official capacity under Title VII and the ADEA; and § 1981 liability. The Court will

discuss the Title VII and ADEA claims against Defendant Smith as an individual and in his official

capacity. The Court will also discuss the§ 1981 claims against Defendant Smith. The Defendant's

arguments for untimely filing upon receipt of Plaintiffs right to sue letter and scope of Plaintiffs

sex discrimination charge arguments are the same as the Magellan Defendants.

       Upon a review of Plaintiffs Title VII and ADEA claims against Defendant Smith, as an

individual and in his official capacity, the Court finds these claims should be dismissed. Under

Title VII an individual is not considered an "employer" under the statute and individuals may not

be liable in their individual capacities for violations of the statutes. Lissau v. Southern Food Serv.,


                                                       7
Inc., 159 F.3d 177, 180- 181 (4th Cir. 1998). As such, Plaintiffs claims against Defendant Smith

as an individual are dismissed. Plaintiff also argues she may sue Defendant Smith in his official

capacity. (Dkt. No. 52 at 2.) Yet, Plaintiffs claims against Defendant Smith are duplicative of her

claims against the Magellan Defendants. Matthews v. Fairfax Trucking, Inc., No. 1:14-cv-01219-

GBL-IDD, 2015 WL 1906073, at* 5 (E.D. Va. Apr. 13, 2015) (dismissing plaintiffs Title VII

official capacity claim as "duplicative of the claims against his employer, Fairfax") (citing Love-

Lane v. Martin , 355 F.3d 766, 783 (4th Cir. 2004) (observing that claims against school board

members in their official capacities are essentially claims against the school board.))) As such,

Plaintiffs Title VII and ADEA claims against Defendant Smith in his official capacity should be

dismissed because they are duplicative of her claims against the Magellan Defendants.3

         Upon a review of Plaintiffs§ 1981 claim, the Court finds this claim should be dismissed.

In order for a Plaintiff to make out a claim for individual liability under § 1981, a plaintiff must

demonstrate "some affirmative link to causally connect the actor with the discriminatory action."

Hawthorne v. Virginia State Univ., 568 F. App' x 203, 204-05 (4th Cir. 2014). In this case, Plaintiff

failed to allege a causal relationship between Defendant Smith and the retaliatory conduct she

alleges she suffered. As such, the Court adopts the R & R of the Magistrate Judge to dismiss

Plaintiffs claim for § 1981 liability against Defendant Smith.

        D.       Defendands Douglas Foita and Jennifer Friedrich

         Upon a review of the parties' arguments and the R & R, the Court finds the Magistrate

Judge ably addressed the claims against Defendants Douglas Foita and Jennifer Friedrich. These

Defendants move to dismiss Plaintiffs complaint for untimely services of process. Defendant



3
  In his motion to dismiss, Defendant Douglas Foita makes the same argument as to Plaintiffs Title VII and ADEA
claims as an individual or in his official capacity. (Dkt. No. 57- I at I, 4.) The Court's ruling also extends to grant
Defendant Foita' s motion to dismiss as to these claims.


                                                               8
Foita additionally seeks to dismiss Plaintiffs complaint due to untimely filing upon receipt of

Plaintiffs right to sue letter; scope of Plaintiffs sex discrimination claim; and liability against

Defendant Foita as an individual or in his official capacity under Title VII and the ADEA. The

Court will discuss Defendants' untimely service of process argument. Defendant Foita' s other

arguments are the same as the Magellan Defendants and Defendant Smith.

        Upon a review of Plaintiffs claims against Defendants Foita and Friedrich, the Court finds

the claims should be dismissed due to untimely service of process as to Defendant Friedrich.

Pursuant to Rule 4(m), "if a defendant is not served within ninety (90) days after the complaint is

filed, the court- on motion or on its own after notice to the Plaintiff- must dismiss the action without

prejudice against that Defendant ... but if the Plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate period." Fed. R. Civ. P. 4 (m). In this case,

Plaintiff demonstrates good cause for failing to serve Defendant Foita within the proscribed period.

       Plaintiff received an extension of time until March 29, 2019 to complete service on

Defendants. (Dkt. No. 33 .) A summons and complaint for Defendants Foita and Friedrich were

sent to Sonya Adams at the United States Marshal Service, which was received on March 4, 2019.

(Dkt. No. 61-1 at 2-4.) The U.S. Marshal indicated that there was another address for Defendant

Freidrich in Florida and the process was sent to that office. (Id. at 4- 5, 9) A response was not

received on Defendant Foita at the Charleston address listed. (Id. at 2, 9.) The U.S. Marshal

indicated it had one hundred and twenty days to serve from the date the paperwork was received.

(Id. at 9.) The U.S. Marshal attempted service on Defendant Foita on March 13, 14, and 18, 2019

with no success. (Id. at 2.) Plaintiff maintains she utilized a skip-trace program to uncover

Defendant Foita' s whereabouts. (Id. at 11-13 .) After receiving the correct address and making

unsuccessful attempts at service, the U.S . Marshal finally served Defendant Foita on May 13, 2019.




                                                       9
(Id. at 15.) Based on this record, the Plaintiff establishes good cause for the delay serving

Defendant Foita.

        With regard to Defendant Friedrich, service was attempted by leaving a copy of the

summons and complaint in a mailbox at an address in Atlanta, Georgia. (Dkt. No. 61-1 at 4-8.)

This is not proper service on the Defendant. See Fed. R. Civ. P. 4(e)(2). Rule 4(e)(l) allows service

following the state law for serving a summons in an action brought in the courts of general

jurisdiction in the state where the district court is located or where service is made. Fed. R. Civ. P.

4( e)( 1). Georgia's statute governing service of process for individuals provides that "a plaintiff

can serve the defendant by: delivering a copy of the summons and complaint to the defendant

personally; leaving the copies at the defendant's dwelling or usual place of abode with someone

of suitable age and discretion who lives there; or delivering copies to an agent authorized by

appointment or by law to receive service of process." See Fed. R. Civ. P. 4 (e)(2); O.C.G.A. § 9-

11-4 (e)(7). Georgia's law, like the federal rule does not allow for service by leaving a copy of the

summons and complaint in a Defendant's mailbox. Accordingly, Defendant Friedrich's motion to

dismiss Plaintiffs claims against her for untimely service is granted.

       In summary, the following claims are dismissed: (1) plaintiffs sex discrimination claim

against the Magellan Defendants, Defendant Smith, and Defendant Foita; (2) Plaintiffs Title VII

and ADEA claims against Defendants Spencer and the United States Marine Corps; (3) Plaintiffs

§ 1981 claim against Defendant Smith; (4) Plaintiffs Title VII and ADEA claims against

Defendants Smith and Foita for individual liability and liability in an official capacity; (5) and all

of Plaintiffs claims against Defendant Friedrich.




                                                      10
IV.    Conclusion

       For the foregoing reasons, the R & R of the Magistrate Judge is ADOPTED as the order

of the Court. (Dkt. No. 67.) Defendants' motions to dismiss (Dkt. Nos. 30, 39, 46, 54, 57) are

GRANTED IN PART, DENIED IN PART.

       AND IT IS SO ORDERED.


                                                  rucq;G~
                                                  United States District Court Judge

December 'L-, 2019
Charleston, South Carolina




                                                 11
